723 So. 2d 909 (1999)
Allen D. BRANTLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 97-3537.
District Court of Appeal of Florida, First District.
January 8, 1999.
Nancy A. Daniels, Public Defender; Paula S. Saunders and Carl S. McGinnes, Assistant Public Defenders, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Laura Fullerton Lopez, Assistant Attorney General, and James W. Rogers, Bureau Chief, Criminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
After a jury trial, Allen D. Brantley was convicted of grand theft. During sentencing, the trial court ordered restitution and reserved jurisdiction to set the amount. On July 2, 1997, Mr. Brantley filed a notice of appeal. After he filed his notice of appeal, the trial court held a hearing to set the amount of restitution.
As the state concedes, the notice of appeal divested the trial court of jurisdiction to set the amount of restitution. See Prance v. State, 702 So. 2d 627 (Fla. 1st DCA 1997); M.C.L. v. State, 682 So. 2d 1209 (Fla. 1st DCA 1996); Nguyen v. State, 655 So. 2d 1249 (Fla. 1st DCA 1995). Since Mr. Brantley's appeal of his conviction has now concluded, Brantley v. State, 709 So. 2d 538 (Fla. 1st DCA 1998) (per curiam affirmance), "the trial court may conduct another hearing, and again impose restitution, should it elect to do so." Nguyen, 655 So.2d at 1250.
REVERSED.
KAHN, BENTON and VAN NORTWICK, JJ., Concur.